Title: To John Adams from James McHenry, 11 April 1799
From: McHenry, James
To: Adams, John




Sir,
War Department, April 11. 1799.

I have the honor to enclose a copy of the last letter which I have received from Brigadier General Macpherson dated the 8th. instant, with a list of persons made prisoners or who had voluntarily surrendered to Justice.
I also enclose an original letter to the Attorney General from a Mr. B. Reeder, dated near Morgan Town 22nd. March ultimo. I request the latter may be returned.—
With the highest respect, / I have the honor to be, Sir, / Your most obedt. servant,

James McHenry